                         Case 3:20-cv-01626-JD Document 77 Filed 10/05/20 Page 1 of 7




                  1 C. Brandon Wisoff (State Bar No. 121930)
                    bwisoff@fbm.com
                  2 Eric D. Monek Anderson (State Bar No. 320934)
                    emonekanderson@fbm.com
                  3 Farella Braun + Martel LLP
                    235 Montgomery Street, 17th Floor
                  4 San Francisco, California 94104
                    Telephone: (415) 954-4400
                  5 Facsimile: (415) 954-4480

               6 Maeve L. O’Connor (appearance pro hac vice)
                 Elliot Greenfield (appearance pro hac vice)
               7 Debevoise & Plimpton LLP
                 919 Third Avenue
               8 New York, New York 10022
                 Telephone: 212.909.6000
               9 Email: mloconnor@debevoise.com
                 Email: egreenfield@debevoise.com
              10
                 Attorneys for Defendants
              11 ROBINHOOD MARKETS, INC.;
                 ROBINHOOD FINANCIAL LLC;
              12 ROBINHOOD SECURITIES, LLC

              13                              UNITED STATES DISTRICT COURT
              14                           NORTHERN DISTRICT OF CALIFORNIA
              15                                  SAN FRANCISCO DIVISION
              16

              17     IN RE ROBINHOOD OUTAGE                         Master File 3:20-cv-01626-JD
                     LITIGATION
              18                                                    DEFENDANTS’ NOTICE OF MOTION
                                                                    AND MOTION TO STAY DISCOVERY
              19
                                                                    Date: November 12, 2020
              20                                                    Time: 10:00 a.m.
                                                                    Judge: Hon. James Donato
              21                                                    Ctrm: 11, 19th Floor

              22

              23

              24

              25

              26

              27

              28
Farella Braun +
  Martel LLP
                                      DEFENDANTS’ MOTION TO STAY DISCOVERY – 20-cv-01626-JD
                          Case 3:20-cv-01626-JD Document 77 Filed 10/05/20 Page 2 of 7




                  1                             NOTICE OF MOTION AND MOTION
                  2         PLEASE TAKE NOTICE that on November 12, 2020, at 10:00 a.m., or as soon thereafter

                  3 as this matter may be heard, in Courtroom 11 of the United States Courthouse, 450 Golden Gate

                  4 Avenue, San Francisco, California, before the Honorable James Donato, United States District

                  5 Judge, Defendants Robinhood Financial LLC, Robinhood Markets, Inc. and Robinhood Securities,

                  6 LLC (collectively, “Robinhood” or “Defendants”) will and hereby do move to stay discovery

                  7 pending adjudication of the Motion to Dismiss for Lack of Subject Matter Jurisdiction and Failure

                  8 to State a Claim and to Strike the Class Allegations (the “Motion to Dismiss and Strike”).

                  9 Defendants’ motion is based on this Notice of Motion, the accompanying Memorandum of Points

              10 and Authorities, the Memorandum of Points and Authorities filed in support of the Motion to

              11 Dismiss and Strike, the Consolidated Amended Complaint (“CAC”) and all other papers filed in

              12 this matter, and upon such other matters as may be presented to the Court at the time of hearing or

              13 otherwise.

              14                                 STATEMENT OF RELIEF SOUGHT
              15            Robinhood seeks an order staying discovery pending the Court’s decision on the

              16 concurrently filed Motion to Dismiss and Strike.

              17

              18
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
Farella Braun +                                                      1
  Martel LLP
                                        DEFENDANTS’ MOTION TO STAY DISCOVERY – 20-cv-01626-JD
                         Case 3:20-cv-01626-JD Document 77 Filed 10/05/20 Page 3 of 7




                  1                    MEMORANDUM OF POINTS AND AUTHORITIES
                  2         Robinhood submits this memorandum in support of its motion to stay discovery.

                  3                         STATEMENT OF ISSUES TO BE DECIDED
                  4         Whether the Court should stay discovery pending adjudication of the Motion to Dismiss

                  5 and Strike where, as here:

                  6                a. Plaintiffs have failed to plead an injury-in-fact sufficient to confer Article III

                  7                    standing; and

                  8                b. Plaintiffs’ proposed class definitions and class period, which bear on the scope

                  9                    of permitted discovery, are facially overbroad.

              10                                    PRELIMINARY STATEMENT
              11            Good cause exists to stay discovery until the Motion to Dismiss and Strike is decided

              12 because a “preliminary peek” reveals that the motion is dispositive of the entire case and its

              13 resolution does not turn on any discovery. As explained in that motion, Plaintiffs have not alleged

              14 facts demonstrating that they have Article III standing and have proposed facially overbroad

              15 classes and class period. In particular, Plaintiffs allege only that they were unable to “make

              16 trades,” which does not establish an injury-in-fact as not all trades result in gains. Despite

              17 claiming to have been injured on three days in March 2020, they also attempt to define a multi-

              18 year class consisting of “all Robinhood customers within the United States.” (CAC ¶ 176 & n.56.)
              19 Whether Plaintiffs can cure these deficiencies remains to be seen, but any attempt to do so will

              20 necessarily result in a case that is significantly narrower than the current pleading. For example,

              21 some or all Plaintiffs may be unable to plead a nonspeculative injury-in-fact, and any revised class

              22 definition would have to be far more tailored to their claims than the sweeping definition proposed

              23 in the CAC. In light of these core deficiencies and the needless burden and expense that would

              24 result from discovery, the Court should exercise its broad discretion to stay discovery while the

              25 Motion to Dismiss and Strike is pending. It would make no sense to permit discovery when

              26 Plaintiffs have yet to demonstrate that they have Article III standing or attempt to propose a class

              27 definition or class period that bears any rational relationship to their claims.

              28
Farella Braun +                                                       2
  Martel LLP
                                       DEFENDANTS’ MOTION TO STAY DISCOVERY – 20-cv-01626-JD
                          Case 3:20-cv-01626-JD Document 77 Filed 10/05/20 Page 4 of 7




                  1                                           BACKGROUND
                  2          Concurrently herewith Robinhood has filed the Motion to Dismiss and Strike, which

                  3 attacks the sufficiency of the CAC on multiple grounds. First, Plaintiffs failed to plead Article III

                  4 standing because an alleged inability to “make trades” does not equate to an injury-in-fact and the

                  5 failure to include any information about the supposed trades renders Plaintiffs’ alleged losses

                  6 speculative. Second, Plaintiffs’ class allegations should be stricken because the proposed class –

                  7 “All Robinhood customers within the United States” – and multi-year class period are overbroad

                  8 and deficient on their face. (CAC ¶ 176 & n.56.) Plaintiffs’ proposed class encompasses vast

                  9 numbers of individuals lacking Article III standing, and the class period is “provisionally” defined

              10 by reference to the statute of limitations for each claim when Plaintiffs’ claims are limited to

              11 outages to Robinhood’s trading platform on March 2-3 and 9, 2020. (CAC ¶¶ 87-175.) Third, all

              12 claims against Defendant Robinhood Markets, Inc. should be dismissed because Plaintiffs fail to

              13 allege the existence of a contractual or other relationship with Robinhood Markets, Inc. that could

              14 possibly support a claim, or any basis to extend liability to it based on its corporate relationship

              15 with the other Robinhood entities. Fourth, Plaintiffs do not have standing to seek prospective

              16 declaratory or injunctive relief because they have not demonstrated a real and immediate threat of

              17 repeated injury.

              18                                                ARGUMENT
              19             Courts have “wide discretion in controlling discovery.” Little v. City of Seattle, 863 F.2d

              20 681, 685 (9th Cir. 1988). The Court should exercise that discretion to stay discovery here because

              21 the Motion to Dismiss and Strike is (i) “potentially dispositive of the entire case” and (ii) “can be

              22 decided absent discovery.” In re Nexus 6p Prod. Liab. Litig., No. 17-cv-02185, 2017 WL

              23 3581188, at *1 (N.D. Cal. Aug. 18, 2017) (citations omitted). “In applying this two-factor test, the

              24 court must take a ‘preliminary peek’ at the merits of the pending dispositive motion to assess

              25 whether a stay is warranted.” Id.

              26 I.          THE MOTION TO DISMISS IS POTENTIALLY DISPOSITIVE OF THE ENTIRE
              27             CASE.
              28             A “preliminary peek” at the merits of the Motion to Dismiss and Strike shows that
Farella Braun +                                                       3
  Martel LLP
                                         DEFENDANTS’ MOTION TO STAY DISCOVERY – 20-cv-01626-JD
                          Case 3:20-cv-01626-JD Document 77 Filed 10/05/20 Page 5 of 7




                  1 Defendants have satisfied the first prong of the test because Plaintiffs’ failure to establish Article

                  2 III standing is dispositive of the entire case: Plaintiffs’ case is jurisdictionally barred unless they

                  3 are able to allege a “concrete and particularized” injury that is not “conjectural or hypothetical.”

                  4 Munns v. Kerry, 782 F.3d 402, 409 (9th Cir. 2015) (internal quotation omitted). Courts in the

                  5 Ninth Circuit commonly grant motions to stay discovery “when dispositive motions raise issues of

                  6 jurisdiction, venue, or immunity.” Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev.

                  7 2011) (emphasis added); see also Comm. for Immigrant Rights of Sonoma Cty. v. Cty. of Sonoma,

                  8 No. 08-cv-04220, 2009 WL 10692620, at *2 (N.D. Cal. Apr. 20, 2009) (“Particularly when a

                  9 threshold subject matter jurisdictional question is raised by a motion to dismiss, a district court

              10 should use its discretion to defer discovery of issues unrelated to jurisdiction until it resolves the

              11 pending jurisdictional issue first.”).

              12             To the extent that any claims may survive the Motion to Dismiss and Strike, the striking of

              13 Plaintiffs’ class allegations would substantially reduce the scope, burden and expense of

              14 discovery. See In re Nexus 6p, 2017 WL 3581188, at *2 (finding that defendant’s motion to

              15 dismiss “could be potentially dispositive of the express warranty claims, which in turn would limit

              16 the scope of discovery”). Robinhood should not be subject to burdensome discovery unless and

              17 until Plaintiffs can plead standing and propose a class appropriately tailored to their claims.

              18 II.         DISCOVERY IS NOT NECESSARY TO THE RESOLUTION OF THE MOTION
              19             TO DISMISS AND STRIKE.
              20             Defendants’ Motion to Dismiss and Strike also satisfies the second prong of the test – the

              21 Court does not require discovery to resolve the motion. The issues raised in the motion are (i)

              22 whether Plaintiffs have adequately alleged an injury such that they have established Article III

              23 standing, (ii) whether Plaintiffs’ proposed classes are facially deficient and (iii) whether the

              24 specific allegations in the CAC, taken as true, are sufficient to state a claim for relief against

              25 Robinhood Markets, Inc. Plaintiffs are already aware of the trades they allegedly attempted to

              26 make during the outages to Robinhood’s trading platform and the basis of any claim of injury or

              27 damages, and discovery is equally unnecessary with respect to the purely legal issues regarding

              28 Plaintiffs’ failure to state a claim and their facially deficient class allegations. See Jarvis v. Regan,
Farella Braun +                                                         4
  Martel LLP
                                         DEFENDANTS’ MOTION TO STAY DISCOVERY – 20-cv-01626-JD
                           Case 3:20-cv-01626-JD Document 77 Filed 10/05/20 Page 6 of 7




                  1 833 F.2d 149, 155 (9th Cir. 1987) (“Discovery is only appropriate where there are factual issues

                  2 raised by a Rule 12(b) motion.”). Where, as here, a Rule 12(b) motion raises only legal issues,

                  3 staying discovery pending the resolution of the motion is appropriate. Rutman Wine Co. v. E. & J.

                  4 Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987) (“The purpose of Fed. R. Civ. P. 12(b)(6) is to

                  5 enable defendants to challenge the legal sufficiency of complaints without subjecting themselves

                  6 to discovery.”).

                  7 III.     OTHER CONSIDERATIONS WEIGH IN FAVOR OF A STAY.
                  8          A stay of discovery is further warranted here because Plaintiffs will not be prejudiced by a

                  9 brief stay of discovery. See In re Nexus 6p, 2017 WL 3581188, at *2 (staying discovery where

              10 two-pronged test was satisfied and plaintiffs would not be “unduly prejudiced” by a limited stay);

              11 Huang v. Futurewei Techs., Inc., No. 18-cv-00534, 2018 WL 1993503, at *4 (N.D. Cal. Apr. 27,

              12 2018) (noting that plaintiff would not be prejudiced by stay where evidence was not “particularly

              13 vulnerable to spoliation”). On the other hand, proceeding with discovery would subject

              14 Defendants to extraordinary and needless expense and burden, all the more so in light of the

              15 proposed nationwide class and multi-year class period, both of which are untethered to claims

              16 based on the March 2020 outages. See Fed. R. Civ. P. 26(c)(1) (court may stay discovery to

              17 “protect a party or person from . . . undue burden or expense”). In light of these considerations,

              18 the Court should stay discovery until it has had the opportunity to rule on the Motion to Dismiss
              19 and Strike.

              20 ///

              21 ///

              22 ///

              23 ///

              24 ///

              25 ///

              26 ///

              27 ///

              28 ///
Farella Braun +                                                       5
  Martel LLP
                                        DEFENDANTS’ MOTION TO STAY DISCOVERY – 20-cv-01626-JD
                         Case 3:20-cv-01626-JD Document 77 Filed 10/05/20 Page 7 of 7




                  1                                         CONCLUSION
                  2        For the reasons set forth herein, the Court should grant Defendants’ motions to stay

                  3 discovery.

                  4

                  5 Dated: October 5, 2020                   FARELLA BRAUN + MARTEL LLP

                  6
                                                             By: /s/ C. Brandon Wisoff
                  7                                              C. Brandon Wisoff
                  8                                          Attorneys for Defendants
                                                             ROBINHOOD MARKETS, INC.;
                  9                                          ROBINHOOD FINANCIAL LLC;
                                                             ROBINHOOD SECURITIES, LLC
              10

              11

              12

              13

              14

              15

              16

              17

              18
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
Farella Braun +                                                    6
  Martel LLP
                                      DEFENDANTS’ MOTION TO STAY DISCOVERY – 20-cv-01626-JD
